People v Wilson (2016 NY Slip Op 03262)





People v Wilson


2016 NY Slip Op 03262


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Tom, J.P., Mazzarelli, Friedman, Richter, Kahn, JJ.


975 2615/08

[*1]The People of the State of New York, Respondent,
vJeffrey Wilson, Defendant-Appellant.


Jeffrey Wilson appellant pro se.
Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Clara H. Salzberg of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Martin Marcus, J. at jury trial, Barbara F. Newman, J. at sentencing), rendered July 23, 2013, convicting defendant of robbery in the first degree and attempted assault in the first degree, and sentencing him, as a second violent felony offender, to an aggregate term of 17 years, unanimously affirmed.
The court properly exercised its discretion in replacing absent jurors in two instances. A court has broad discretion to replace a juror whose absence would cause a delay of two hours (People v Jeanty , 94 NY2d 507, 515-517 [2000]; CPL 270.35[2][a]). Here, each juror's absence would have far exceeded two hours, and would have unduly disrupted a trial already plagued by delays.	The court also properly exercised its discretion in charging the jury, over defense counsel's objection, that no adverse inference should be drawn from defendant's exercise of his right not to be present. Defendant chose to absent himself late in the trial, and the court properly determined that the circumstances of the case called for such an instruction in order to explain why the trial was continuing notwithstanding defendant's absence, after he had been absent on the prior day due to illness (see People v Brisbane , 205 AD2d 358 [1st Dept 1994], lv denied  84 NY2d 933 [1994]). Defendant's claim of potential prejudice is speculative.
We have considered and rejected defendant's pro se claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK